Citation Nr: 1236555	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus and to include exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from January 1955 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Cleveland RO.  The Montgomery RO now has jurisdiction over the case.

In June 2011, a Travel Board hearing was held before the undersigned; a transcript of this hearing is associated with the claims file.

In March 2012, the Board remanded the matter for additional development.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Board remand remanded the matter, in part, to obtain medical opinions regarding the etiology of the Veteran's hypertension.  However, since the VA opinions did not comply with the Board's directives, the examination is deemed inadequate and the matter must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998). 

The examiner was directed to address whether the Veteran's hypertension had its onset in service or was otherwise related to service TO INCLUDE exposure to Agent Orange.  The question posed to the examiner made no reference to Agent Orange; therefore, the opinion offered did not address herbicide exposure and there is no indication that this was included in the opinion.  The rationale, which simply states that the service treatment records do not show hypertension during service; there is no reference to the Veteran's Agent Orange exposure to suggest that this was considered.

Given that the Veteran submitted information that says some studies have found evidence that exposure to Agent Orange and other herbicides is associated with an increased risk in the development of hypertension, it is important that the opinion and rationale address this theory of entitlement.

Consequently, the Board has no choice but to remand the matter for compliance with the prior remand directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the claims file to the March 2012 VA examiner (or another qualified examiner if the original examiner is unavailable) for the purpose of obtaining an addendum to the opinion.  The physician must ensure that the claims file is reviewed and that such review is reflected in her report.

The physician must opine as to the following:

a) Did the Veteran's hypertension at least as likely as not (a probability of 50 percent or greater) have its onset during service?

b) Is the Veteran's hypertension at least as likely as not related to any event or incident of the Veteran's service from January 1955 to February 1975 TO INCLUDE EXPOSURE TO AGENT ORANGE?

The examiner must comment on the information the Veteran provided that discusses a possible link between a veteran's herbicide exposure and an increased incident of hypertension. 

The physician must fully explain the underlying reasoning for reaching her conclusions.

2.  After completing the requested action and undertaking any further development deemed necessary, readjudicate the claim based on all of the evidence of record.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford them a reasonable opportunity to respond.

Thereafter, if appropriate, the case is to be returned to the Board following applicable appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



